> EXHIBIT 10
> 
> AGREEMENT
> 
>  
> 
>           This Agreement (this "Agreement") dated as of the 30th day of
> October 2000, is by and between Harris Corporation ("Harris") and Teltronics,
> Inc. ("Teltronics ").
> 
> 
> 
>  
> 
> RECITALS
> 
> 
> 
>           WHEREAS, Harris and Teltronics are parties to that certain Asset
> Sale Agreement made as of the 30th day of June 2000 (the "Asset Sale
> Agreement"); and
> 
> 
> 
>           WHEREAS, Teltronics executed and delivered to Harris on June 30,
> 2000, a Secured Promissory Note, originally issued in the principal amount of
> $6,884,355.29 and as amended on August 17, 2000 ("Harris Promissory Note")
> pursuant to the terms of the Asset Sale Agreement; and
> 
> 
> 
>           WHEREAS, as of the date hereof, Teltronics and Harris desire to
> amend the Promissory Note; and
> 
> 
> 
>           WHEREAS, pursuant to the Asset Sale Agreement the contract between
> Harris and Board of Education of the City School District of New York ("NYCBOE
> Contract") has been subcontracted to Teltronics (the "Subcontract"); and
> 
> 
> 
>           WHEREAS, Harris has received payment under the NYCBOE Contract and
> Harris and Teltronics desire to allocate such monies received by Harris under
> the NYCBOE Contract; and
> 
> 
> 
>           WHEREAS, the parties have agreed to modify the Asset Sale Agreement
> and the Harris Promissory Note and desire to set forth such modifications to
> both as set forth in this Agreement.
> 
> 
> 
>           NOW, THEREFORE, for and in consideration of the covenants set forth
> herein and for other good and valuable consideration the receipt and
> sufficiency of which is hereby acknowledged, the parties hereto, intending to
> be legally bound, hereby agree as follows:
> 
> 
> 
> 1.     Amendment to Terms of Harris Promissory Note
> 
> . Harris and Teltronics have agreed to extend the due date of the Harris
> Promissory Note to December 31, 2000, and to make other modifications to the
> provisions and undertakings contained in the Harris Promissory Note. Harris
> and Teltronics agree to make such changes by amending and restating the Harris
> Promissory Note as set forth in Exhibit A, attached hereto.
> 
> 
> 
> 
> 
> 
> 1
> 
> 
> 2.     Amendments to Asset Sale Agreement
> 
> .
> 
> 
> 
>      (a)     401K Plan. Harris and Teltronics have agreed to amend the Asset
> Sale Agreement, specifically Article 9, Section 9.6 Employees and Employee
> Benefit Plans , to eliminate the asset transfer and in its place grant full
> vesting to the employees affected by the sale and to make other changes to
> Section 9.6, as set forth in the form of First Amendment to Asset Sale
> Agreement attached as Exhibit B hereto.
> 
> 
> 
>      
> 
> (b)     Representations and Warrants. The parties hereto agree to amend the
> Asset Sale Agreement as follows: (i) Section 13.2 Survival of Representation
> and Warranties; and Contracts to modify the termination of the survival of
> certain representations and warranties of Harris to December 1, 2000, from
> "nine months," and (ii) Section 11.1(a) and (b) to clarify that following
> December 1, 2000, "Buyers Damages" shall no longer include claims for any
> misrepresentation by the Seller in the Asset Sale Agreement. Such amendments
> shall be as set forth in Exhibit B, attached hereto.
> 
> 
> 
> 
> 
> 3.     Allocation of Payment Received
> 
> . The parties agree that Harris' receipt of check number 40685 from NYCBOE in
> the amount EIGHT MILLION FIVE HUNDRED NINETY-NINE THOUSAND FORTY-TWO DOLLARS
> AND EIGHTY CENTS ($8,599,042.80) is allocated to Harris and Teltronics as
> follows: Harris Six Million Five Hundred Ninety-Nine Thousand Forty-Two
> Dollars and Eighty Cents ($6,559,042.80) and Teltronics Two Million Dollars
> ($2,000,000). As of the date herein, Teltronics hereby acknowledges receipt of
> the Two Million Dollars ($2,000,000) under NYCBOE Contract for their
> performance to-date of the Subcontract, specifically, retrofit tasks.
> Furthermore, Teltronics acknowledges that ONE MILLION DOLLARS ($1,000,000) has
> been paid in cash to Teltronics and ONE MILLION DOLLARS ($1,000,000) has been
> or will be applied to satisfy the outstanding obligations owed by Teltronics
> to Harris, as identified in Exhibit 1 attached hereto.
> 
> 
> 
> 
> 
> 4.     40/60% Split
> 
> . (a) In accordance with the Asset Sale Agreement, the parties hereto
> acknowledge and agree that any and all monies received in respect of Phase I
> of the NYCBOE Contract for the Retrofit Project and for Maintenance and MAC
> Services subsequent to the payment referenced in Section 3 shall first be
> applied to monies owed Harris for work or services performed or products
> provided under or in respect of the NYCBOE Contract. For purposes hereof "Net
> Receipts" shall mean all proceeds payable to Teltronics under the NYCBOE
> Contract in respect of Phase I of the NYCBOE Contract for the Retrofit Project
> and for Maintenance and MAC Services, reduced by any and all monies which are
> paid to Harris in respect of products and services to support the NYCBOE
> Contract.
> 
> 
> 
> 
> 
>      (b)     Teltronics acknowledges and agrees that the Net Receipts of any
> and all monies received by Teltronics, either from Harris or NYCBOE, under the
> Subcontract shall be allocated as follows:
> 
> 
> 
>           (i)     Forty percent (40%) of the Net Receipts shall be payable to
> Harris and applied in the following order. (a) First to satisfy any and all
> outstanding payment
> 
> 
> 2
> 
> 
> 
> obligations Teltronics may and Harris agree are owed to; (b) then to satisfy
> Harris Promissory Note.
> 
> 
> 
>           (ii)     Sixty percent (60%) of the Net Receipts shall be payable to
> or retained by Teltronics.
> 
> 
> 
> 5.     Performance Bond Requirements
> 
> . (a) If and to the extent Harris provides a Performance Bond to NYCBOE after
> assignment of the NYCBOE Contract to Teltronics, then within ten (10) days
> following Harris delivery of a Performance Bond to NYCBOE, Teltronics shall
> use its best efforts to deliver to Harris a Performance Bond payable to Harris
> as security for Teltronics' full and faithful performance under the NYCBOE
> Contract for 50% of the amount and in the same form as that which Harris
> submits to NYCBOE.
> 
> 
> 
> 
> 
>      (b)     If and to the extent Harris provides a Performance Bond to
> NYCBOE, then Teltronics shall indemnify, defend and hold Harris harmless from
> and against every loss, cost, damage, expense, claim, or demand (including
> attorneys' fees and court costs in connection therewith) with respect to any
> and all damages alleged, assessed, or incurred by Harris (whether in contract,
> tort, or strict liability) resulting from any or otherwise arising out of or
> in any way connected to either with the failure of completion of the NYCBOE
> Contract, any default thereunder or the calling or redemption by NYCBOE of all
> or a portion Harris' performance bond.
> 
> 
> 
>      (c)     Teltronics further agrees that, throughout the term of NYCBOE
> Contract, Teltronics shall maintain or cause to be maintained the insurance
> requirement called out in NYCBOE Contract naming Harris as an additional
> insured.
> 
> 
> 
> 6.     No Other Changes
> 
> . Neither party to this Agreement intends to release the other parties from
> the other obligations set forth in the Asset Sale Agreement or in the other
> Transaction Agreements. Additionally, except as set forth herein, neither
> party intends to release the other from any breach of a representation,
> warranty, or covenant set forth in the Asset Sale Agreement, or any other
> Transaction Agreement or any other matter which would otherwise require
> indemnification of one party by the other under the Asset Sale Agreement, or
> any other Transaction Agreement.
> 
> 
> 
> 
> 
> 7.     Miscellaneous
> 
> .
> 
> 
> 
> 
> 
>      7.1     No Third-Party Beneficiary.
> 
> Nothing in this Agreement expressed or implied is intended or shall be
> construed upon or given to any person, other than the parties hereto, any
> rights or remedies under or by reason of this Agreement.
> 
> 
> 
> 
> 
>      7.2     Severability; No Waiver.
> 
> If any term or provision of this Agreement or the application thereof to any
> person or circumstances shall, to any extent, be invalid or unenforceable, the
> remainder of this Agreement or the application of such term or provision to
> persons or circumstances other than those as to which it is held invalid or
> unenforceable shall not be affected thereby, and each term and provision of
> this Agreement shall be valid
> 
> 
> 
> 
> 
> 3
> 
> 
> 
> 
> and enforceable to the extent permitted by law. No course of dealing between
> any of the parties hereto and no delay or failure in exercising any rights
> hereunder shall operate as a waiver of or otherwise prejudice any rights of a
> party hereunder except as expressly contemplated by the terms of this
> agreement.
> 
> 
> 
>      7.3     Successors and Assigns.
> 
> The provisions hereof shall inure to the benefit of and be binding upon the
> parties hereto and their respective successors, heirs, executors,
> administrators, and permitted assigns. This Agreement may not be assigned by a
> party without the prior written consent of the other parties.
> 
> 
> 
> 
> 
>      7.4     GOVERNING LAW.
> 
> THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
> OF THE STATE OF FLORIDA.
> 
> 
> 
> 
> 
>      7.5     Entire Agreement; Amendment; Waivers.
> 
> This Agreement, the attachments hereto, the Asset Sale Agreement, and the
> other Transaction Documents constitute the entire agreement between the
> parties with respect to the subject matter hereof and supersedes any prior
> oral or written agreement, representations, promises or course of dealings.
> Neither this Agreement nor any of the terms hereof may be terminated, amended
> or waived orally, but only by an instrument in writing executed by the parties
> hereto.
> 
> 
> 
> 
> 
>      7.6     Construction.
> 
> Except where specifically defined in this Agreement all capitalized terms used
> in this Agreement shall have the same meaning as set forth in the Asset Sale
> Agreement.
> 
> 
> 
>  
> 
>  
> 
> [INTENTIONALLY LEFT BLANK]
> 
> 
> 
> 
> 4
> 
> 
> 
>      7.7     Counterparts. This Agreement may be executed in two or more
> counterparts, each of which shall be deemed an original, but all of which
> together shall constitute one and the same instrument.
> 
> 
> 
>  
> 
>      IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
> executed as of the date first set forth above.
> 
> 
> 
> HARRIS CORPORATION TELTRONICS, INC.
> 
> By:
> 
> /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> By:
> 
> /s/ Ewen R. Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name: Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name: Ewen R. Cameron
> 
> --------------------------------------------------------------------------------
> 
> Title: President - Network Support Div.
> 
> --------------------------------------------------------------------------------
> 
> Title: President & CEO
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> 
> 5
> 
> 
> 
> EXHIBIT 1
> 
> 
> 
>  
> 
>      Harris' receipt of the ONE MILLION DOLLARS ($1,000,000) from Teltronics
> as referenced in Section 3 has or will be applied by Harris as follows in
> satisfaction of the following outstanding obligations owed by Teltronics to
> Harris.
> 
> 
> 
>   Item Amount
> 
> Ernst & Young
> 
> $300,000.00   COBRA and Benefit Program
>     July 1 through October 31
> $99,379.70   DOC Stamps $24,095.24   Whitestone Lease $32,959.50   New York
> Lease $45,819.00   New York Parking $929.85   New York Porter $2,190.00  
> Material (July) $494,626.71*
> 
> 
> 
> 
> 
> 
> Note - This Exhibit is not intended to list all outstanding payment
> obligations owed by Teltronics to Harris.
> 
> 
> 
> *The total invoices is for $1,070,782.91 and covers inventory received by
> Teltronics. Teltronics acknowledges that at least this amount of inventory was
> received but is reviewing the inventory to verify the total figure.
> 
> 
> 
> 6
> 
> 
> 
> EXHIBIT A
> 
> 
> 
> AMENDED AND RESTATED
> 
> SECURED PROMISSORY NOTE
> 
> 
> 
>  
> 
>  
> 
> $7,096,622.91 Originally Dated:          June 30, 2000
> Restated As Of:       October 4, 2000
> 
>  
> 
>      FOR VALUE RECEIVED, the undersigned TELTRONICS, INC., a Delaware
> corporation ("Maker") hereby promises to pay to HARRIS CORPORATION or order
> ("Payee"), at 1025 West NASA Boulevard, Melbourne, Florida 32919, or at such
> other address as Payee may from time to time designate to Maker in writing,
> the principal sum of SEVEN MILLION NINETY-SIX THOUSAND SIX HUNDRED TWENTY-TWO
> DOLLARS AND NINETY-ONE CENTS ($7,096,622.91), in lawful money of the United
> States of America which, at the time of payment, shall be legal tender for the
> payment of all debts, public and private together with interest at the rate of
> ten and one-half percent (10.5%) per annum computed on the basis of a 360-day
> year.
> 
> 
> 
>      This Amended and Restated Secured Promissory Note is given as an
> amendment, extension, and restatement of the Secured Promissory Note dated
> June 30, 2000 in the original principal amount of $6,884,355.29. As of the
> restated as of date, there is $212,267.62 of accrued interest due under the
> Note. In lieu of payment of such amounts on the date hereof, the Payee has
> agreed to permit the Maker to add such amount as, and to become principal of
> this Note and to hereafter bear interest.
> 
> 
> 
>      1.     Payment of Principal and Interest. (a)     Interest on this Note
> shall be payable in arrears commencing on November 1, 2000, at the applicable
> rate per annum described herein and shall be payable on the first day of each
> month until the entire unpaid principal balance on this Note is paid in full.
> 
> 
> 
>           (b)     The entire unpaid principal balance on this Note, together
> with all accrued and unpaid interest or other sums due hereunder, shall be due
> and payable on December 31, 2000, if not sooner paid or declared to be due or
> required to be prepaid as set forth below.
> 
> 
> 
>           (c)     If any day for payment of principal of, or interest on, this
> Note shall be a day other than a business day, such payment shall be made on
> the next succeeding business day.
> 
> 
> 
>           (d)     All payments hereunder shall be applied first to all fees,
> expenses and other amounts (exclusive of principal and interest) then due
> hereunder, next to interest, then due and the balance to the principal then
> due.
> 
> 
> 
>           (e)     The Maker shall not be obligated to pay and Payee shall not
> collect interest at a rate in excess of the maximum permitted by law or the
> maximum that will not subject the Payee to any civil or criminal penalties. If
> because of the acceleration of maturity, the payment
> 
> 
> 
> 1
> 
> 
> of interest in advance or any other reason, the Maker is required, under the
> provisions of this Note, to pay interest at a rate in excess of such maximum
> rate, the rate of interest under such provisions shall immediately and
> automatically be reduced to such maximum rate, and any payment made in excess
> of such maximum rate together with interest thereon at the rate provided
> herein from the date of such payment, shall be immediately and automatically
> applied to the payment of expenses owing to the Payee and then to the
> reduction of the unpaid principal balance of this Note as of the date on which
> such excess payment was made. If the amount to be so applied to reduction of
> the unpaid principal balance exceeds the unpaid principal balance, the amount
> of such excess shall be refunded by the payee to the Maker.
> 
> 
> 
>      2.     Prepayment of Principal.
> 
> 
> 
>           (a)     Required Prepayment. Notwithstanding any other provision of
> this Note, the Maker shall be required to prepay an amount equal to the net
> proceeds from any sale of debt or equity securities of Maker after the date
> hereof. Such prepayment(s) shall be required to be made within five (5) days
> after each such sale. The Payee shall have the right to require that this Note
> be prepaid in full (i) upon the sale, transfer or other disposition by Maker
> of all or substantially all of its property, assets or business or (ii) upon
> any merger, reorganization or consolidation in which Maker is not the
> resulting or surviving entity or (iii) upon any merger, reorganization, sale
> of stock or other similar event pursuant to which the current owners of the
> stock of Maker cease to own less than fifty (50%) percent of the voting stock
> of Maker.
> 
> 
> 
>           (b)     Optional Prepayment. Provided that maker has paid all
> amounts owing to Payee in respect of the services rendered and products sold,
> or other, under any other contracts or arrangements between Maker and Payee,
> including in respect of the Board of Education of the City School District of
> New York, Maker may prepay principal of this Note in whole or in part at any
> time without penalty or premium together with accrued interest on the amount
> prepaid from the date hereof to the date of the prepayment and the payment of
> all other fees, expenses and sums due and owing hereunder. Nothing in this
> paragraph (b) shall alter, amend or modify the requirement that Maker pay this
> Note in full on December 31, 2000, to the extent it has not prior to such date
> been paid in full.
> 
> 
> 
>      3.     Late Charges; Default Interest. After maturity (whether by
> acceleration, required prepayment or otherwise) of this Note or after the
> occurrence of an Event of Default with respect to any payment of principal or
> interest due on this Note, this Note shall bear interest, payable on demand,
> at a rate of twelve and one-half (12.5%) percent per annum, but not in excess
> of the maximum rate allowed by law.
> 
> 
> 
>      4.     Security. This Note is secured by and entitled to the benefit of a
> Security Agreement of Maker to Payee (the "Security Agreement").
> 
> 
> 
>      5.     Affirmative Covenants. So long as this Note shall remain unpaid,
> Maker shall, unless waived by the advance written consent of the Payee:
> 
> 
> 
>           (a)     Legal Existence. Maintain its existence in good standing in
> the jurisdiction of Delaware, and operate its business in the ordinary course.
> 
> 
> 
> 
> 
> 2
> 
> 
>           (b)     Taxes. Pay and discharge when due all taxes, upon or with
> respect to Maker and upon the income, profits and property of Maker.
> 
> 
> 
>           (c)     Insurance. Maintain insurance with financially sound
> insurance carriers on such of its property, against such risks, and in such
> amounts as is customarily maintained by similar businesses of similar size.
> 
> 
> 
>           (d)     Condition of Property. At all times, maintain, protect and
> keep its assets, equipment and all other property in good order and condition
> (ordinary wear and tear excepted).
> 
> 
> 
>           (e)     Observance of Legal Requirements. Observe and comply in all
> respects with all laws, ordinances, orders, judgments, rules, regulations,
> certifications, franchises, permits, licenses, directions and requirements of
> all governmental bodies, which now or at any time hereafter may be applicable
> to Maker.
> 
> 
> 
>           (f)     Inspection. Upon the occurrence of an Event of Default
> hereunder, or an event which, with notice or lapse of time, or both, would
> constitute an Event of Default, permit representatives of Payee at all
> reasonable times during normal business hours, upon prior notice to Maker, to
> visit the offices of Maker, to examine the books and records of the Maker and
> accountants' reports relating thereto, and to make copies or extracts
> therefrom, and to discuss the affairs of Maker with the officers thereto, and
> to examine and inspect the property of Maker, provided that in all such events
> Payee shall use reasonable efforts to avoid or minimize any interference with
> the operations of the business of Maker.
> 
> 
> 
>      6.     Events of Default. Any of the following events shall constitute an
> "Event of Default" under this Note:
> 
> 
> 
>           (a)     A failure by Maker to pay any installment of principal of,
> interest on or any other sum due under, this Note, within three (3) days after
> it shall become due; or
> 
> 
> 
>           (b)     A default by Maker in the performance of any covenant
> contained herein or in the Security Agreement and such default shall continue
> for ten (10) days; or
> 
> 
> 
>           (c)     A proceeding shall have been instituted by or against Maker
> or any of its Affiliates (i) seeking to have an order for relief entered in
> respect of it or seeking a declaration or entailing a finding that the Maker
> or any of its Affiliates is insolvent or a similar declaration or finding, or
> seeking dissolution, winding-up charter revocation or forfeiture, liquidation,
> reorganization, arrangement, adjustment, composition or other similar relief
> with respect to Maker or any Affiliate or its or their assets or debts under
> any applicable federal or state law relating to bankruptcy, insolvency, relief
> of debtors or protection of creditors, termination of legal status or any
> other similar law now or hereafter in effect, or (ii) seeking appointment of a
> receiver, trustee, custodian, liquidator, assignee, sequestrator or other
> similar official for Maker or any of its Affiliates, or for all or any
> substantial part of its properties, and, in the case of clause (i) or (ii), if
> against Maker, such proceeding shall remain undismissed and unstayed, or an
> order or decree approving or ordering any of the foregoing shall be entered
> and continued unstayed
> 
> 
> 
> 3
> 
> 
> and in effect, for a period of thirty (30) consecutive days (for purposes
> hereof, "Affiliate" means any person or entity which directly or indirectly
> controls the Maker or is controlled by the Maker); or
> 
> 
> 
>           (d)     Any one of Maker or its Affiliates shall become insolvent,
> shall become generally unable to pay its debts as they become due, shall
> voluntarily suspend transaction of its businesses, shall make a general
> assignment for the benefit of creditors, or shall dissolve, wind-up or
> liquidate any substantial part of its properties, or shall take any corporate
> action in furtherance of any of the foregoing; or
> 
> 
> 
>           (e)     One or more judgments for the payment of money or attachment
> against any of its properties shall have been entered against Maker which
> judgment(s) or attachment(s) in the aggregate exceeds $50,000.00; or
> 
> 
> 
>           (f)     Maker (i) fails to pay when due any amount owed with respect
> to any indebtedness for borrowed money or (ii) defaults in the performance of
> any of the terms governing any such indebtedness and as a consequence thereof,
> such indebtedness shall have become or been declared to be due prior to its
> stated maturity.
> 
> 
> 
>      7.     Remedies. At any time after occurrence and during the continuance
> of an Event of Default, Payee may, at its option and without notice or demand,
> do any one or more of the following:
> 
> 
> 
>           (a)     Declare the entire unpaid principal balance of this Note,
> together with interest accrued thereon if any, and all other sums due from
> Maker hereunder, to be immediately due and payable; or
> 
> 
> 
>           (b)     Exercise any other right or remedy as may be provided in
> this Note, the Security Agreement or as otherwise provided at law or in equity
> or otherwise.
> 
> 
> 
>      8.     Costs and Attorney's Fees. In any suit, action or proceeding for
> the collection of this Note or to enforce any of Payee's rights hereunder,
> Payee may recover all reasonable and actual costs of and other expenses in
> connection with the suit, action or proceeding, including attorney fees and
> disbursements, paid or incurred by Payee, together with any and all other
> amounts provided by law. Maker also agrees to pay any recording, stamp, or
> other taxes or fees relating to this Note or the Security Agreement.
> 
> 
> 
>      9.     Remedies Cumulative. The rights and remedies provided to Payee in
> this Note and the Security Agreement (a) are not exclusive and are in addition
> to any other rights and remedies Payee may have at law or in equity, (b) shall
> be cumulative and concurrent, (c) may be pursued singly, successively or
> together against Maker, at the sole discretion of Payee, and (d) may be
> exercised as often as occasion therefor shall arise. The failure to exercise
> or delay in exercising any such right or remedy shall not be construed as a
> waiver or release thereof.
> 
> 
> 
>      10.     Waivers and Agreements. Maker and all endorsers, sureties and
> guarantors, jointly and severally: (a) waive presentment for payment, demand,
> notice of demand, notice of
> 
> 
> 
> 4
> 
> 
> nonpayment or dishonor, protest and notice of protest of this Note, and all
> other notices (not expressly provided for in this Note) in connection with the
> delivery, acceptance, performance, default, or enforcement of the payment of
> this Note; and (b) agree that the liability of each of them shall be
> unconditional without regard to the liability of any other party and with
> respect to any such endorser, surety or guarantor, shall not be affected in
> any manner by any indulgence, extension of time, renewal, waiver or
> modification granted or consented to by Payee at any time; such endorsers,
> sureties and guarantors, jointly or severally, further (c) consent to any and
> all indulgences, extensions of time, renewals, waivers or modifications
> granted or consented to by Payee at any time; and (d) agree that additional
> makers, endorsers, guarantors or sureties may become parties to this Note
> without notice to them or affecting their liability under this Note.
> 
> 
> 
>      11.     Payee's Waivers. Payee shall not be deemed, by any act or
> omission or commission, to have waived any of its rights or remedies hereunder
> unless such waiver is in writing and signed by Payee. Such a written waiver
> signed by Payee shall waive Payee's rights and remedies only to the extent
> specifically stated in such written waiver. A waiver as to one or more
> particular events of defaults shall not be construed as continuing or as a bar
> to or waiver of any right or remedy as to another or subsequent event or
> default.
> 
> 
> 
>      12.     Miscellaneous.
> 
> 
> 
>           (a)     Successors and Assigns. The words "Payee" and "Maker" shall
> include the respective distributees, successors and permitted assigns of Payee
> and Maker, respectively. The provisions of this Note shall bind and inure to
> the benefit of Payee and Maker and their respective distributees, successors
> and assigns. Notwithstanding the foregoing, Maker shall have no right to
> distribute, assign, delegate, or otherwise transfer this Note of any of
> Maker's obligations hereunder without the prior written consent of Payee.
> 
> 
> 
>           (b)     No Set-Off. All payments hereunder shall be made without
> set-off or counterclaim under any circumstances and in such amounts as may be
> necessary in order that all such payments shall not be less than the amounts
> otherwise specified to be paid hereunder.
> 
> 
> 
>           (c)     Amendment of Note. This Note may be modified, amended,
> discharged or waived only by an agreement in writing signed by the party
> against whom enforcement of any such modification, amendment, discharge or
> waiver is sought.
> 
> 
> 
>           (d)     Governing Law. This Note shall be governed by and construed
> according to the laws of the State of Florida without regard to its conflict
> of laws principles.
> 
> 
> 
>           (e)     Partial Invalidity. The unenforceability or invalidity of
> any one or more provisions shall not render any other provisions herein
> contained unenforceable or invalid.
> 
> 
> 
>           (f)     Waiver of Jury Trial; Jurisdiction. The Payee and the Maker
> hereby waive trial by jury in any litigation in any court with respect to, in
> connection with, or arising out of this Note or the validity, protection,
> interpretation, collection or enforcement thereof, or any other claim or
> dispute howsoever arising between the Payee and the Maker hereunder. The Maker
> hereby irrevocably submits to the jurisdiction of any state court located in
> 
> 
> 5
> 
> 
> Brevard County, Florida, or in a federal court located in the Middle District
> of Florida for the purpose of any suit, actions, proceedings, or judgments
> relating or arising out of this Note.
> 
> 
> 
>           (g)     Notice. All notices, requests, demands and other
> communications given pursuant to any provision of this Note shall be given in
> writing by U.S. certified or registered mail with return receipt requested and
> postage prepaid, or by any twenty-four (24) hour courier service with proof of
> delivery, addressed to the party for which it is intended at the address of
> that party first stated above or such other address of which that party shall
> have given notice in the manner provided herein. Any such mail notice shall be
> deemed to have been given two days after being deposited in the mail. Any such
> courier notice shall be deemed to have been given on the business day
> following the business day so deposited.
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 6
> 
>  
> 
>      IN WITNESS WHEREOF, TELTRONICS, INC. has executed this AMENDED AND
> RESTATED SECURED PROMISSORY NOTE the day and year first written above.
> 
> 
> 
>  
> 
>   MAKER:
> TELTRONICS, INC.
> 
> By:            Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:      Ewen Cameron
> Title:          President and CEO
> 
> PAYEE:
> HARRIS CORPORATION
> 
> By:            /S/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:      Daniel R. Pearson
> Title:          President - Network Support Division
> 
> ATTEST:
> 
> /s/ Mark E. Scott
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> STATE OF FLORIDA:
> COUNTY OF MANATEE:
> 
> 
> 
>      I hereby certify, that on this day, before me, an officer duly authorized
> in the State and County aforesaid to take acknowledgements, personally
> appeared Ewen Cameron, President and CEO of Teltronics, Inc., known to me to
> be the person described in and who executed the foregoing instrument and he
> acknowledged before me that he executed the same.
> 
> 
> 
>      Witness my hand and official seal in the County and State last aforesaid
> this 30th day of June, 2000.
> 
> 
> 
> 
> (Seal) /s/ Susan D. Maslanka
> 
> --------------------------------------------------------------------------------
> 
> Notary Public
> 
> My commission expires     7/13/03    
> 
> 
> 
> 
> 
> 7
> 
> 
> 
> 
> 
> EXHIBIT B
> 
> 
> 
> 
> 
> FIRST AMENDMENT
> TO
> ASSET SALE AGREEMENT
> 
>  
> 
>      THIS FIRST AMENDMENT to the Asset Sale Agreement (the "Amendment") is
> made as of October 25, 2000 ("Effective Date"), between Harris Corporation
> ("Harris") and Teltronics, Inc. (" Buyer").
> 
> 
> 
> R E C I T A L S
> 
> 
> 
>      Buyer and Harris are parties to that certain Asset Sale Agreement dated
> June 30, 2000 (the "Agreement"). The parties to the Agreement desire to amend
> the Agreement as set forth herein. Capitalized terms used but not defined
> herein shall have the meanings set forth in the Agreement.
> 
> 
> 
>      NOW THEREFORE, in consideration of the mutual promises and covenants
> herein contained and for other good and valuable consideration, the receipt
> and sufficiency of which is hereby acknowledged, the parties hereto agree as
> follows:
> 
>      1.      Amendment to Article 9 - Additional Covenants of the Parties. 
> Section 9.6 titled: "Employee and Employee Benefit Plans": 1) Section 9.6(a).
> Section 9.6(a)is hereby amended to read in its entirety as follows:
> 
> 
> 
> "Effective as of the Closing Date, the employment by Seller of each individual
> listed on the Disclosure Statement shall cease. Each such individual shall
> become an employee of Buyer as of the later of (i) the Closing Date, and (ii)
> the first day such individual performs an hour of service for the Buyer,
> provided that such day occurs no later than August 1, (each such employee
> shall be hereinafter referred to as a "Transferring Employee" and the day such
> employee becomes an employee of Buyer shall be hereinafter referred to as his
> or her "Transfer Date"). Nothing in this Agreement shall create any obligation
> on the part of Buyer to continue the employment of any Transferring Employee
> for any period of time."
> 
> 2) Section 9.6(b). Section 9.6(b) is hereby amended to read in its entirety as
> follows:
> 
> "Except as otherwise required by applicable law or the terms of the applicable
> Seller Plan, as of the Closing Date each Transferring Employee shall cease
> participation in all Welfare Plans sponsored or maintained by Seller or any of
> its affiliates and shall cease active participation and accrual of benefits
> under any Pension Plan sponsored or maintained by Seller or any of its
> affiliates as of the Closing Date."
> 
> 3) Section 9.6(c). Section 9.6(c) is hereby amended to read in its entirety as
> follows:
> 
> "Commencing as of a Transferring Employee's Transfer Date, such Transferring
> Employee shall be eligible for those Plans and other employee benefits in
> effect for similarly situated existing employees of Buyer. Buyer shall credit
> Transferring Employees for their length of service with Seller and any of its
> affiliates for all employment and benefit purposes, including for purposes of
> eligibility, vesting and any pre-existing condition limitations under Buyer's
> Plans. Buyer shall credit each Transferring Employee with amounts paid under
> Seller's Plans prior to the Transferring Employee's Transfer Date toward the
> satisfaction of applicable deductibles or out-of-pocket maximums under the
> corresponding Welfare Plans of Buyer for calendar year 2000. Buyer shall be
> responsible for providing each Transferring Employee (and each such employee's
> qualified beneficiaries within the meaning of section 4980B(f) of the Code)
> who has a "qualifying event" (within the meaning of section 4980B(f) of the
> Code) on or after such Transferring Employee's Transfer Date with the
> continuation of group health coverage required by section 4980B(f) of the
> Code."
> 
> 4) Section 9.6(d). Section 9.6(d) is hereby amended to read in its entirety as
> follows:
> 
> "After the Closing Date, Seller shall have no liability or obligation for any
> short-term or long-term disability, sick pay or salary continuation benefits
> except to the extent expressly provided under the terms of Seller's Plans.
> After a Transferring Employee's Transfer Date, Buyer shall have the liability
> and obligation for any short-term or long-term disability, sick pay or salary
> continuation benefits maintained by Buyer for its employees incurred in
> respect of the Transferring Employee."
> 
> 5) Section 9.6(f). Section 9.6(f) is hereby amended to read in its entirety as
> follows:
> 
> "Buyer shall have the obligation and liability for any workers' compensation
> or similar workers' protection claim of a Transferring Employee incurred on or
> after such Transferring Employee's Transfer Date."
> 
> 6) Section 9.6(g). Section 9.6(g) is hereby amended to read in its entirety as
> follows:
> 
> "Seller shall cause the account of each employee whose employment is
> terminated in connection with the transactions described in this Agreement to
> become fully vested as of the Closing Date."
> 
>      2.      Amendment to Section 11.1(b) - Buyer's Damages. Section 11.1(b)
> is hereby amended to read in its entirety as follows: "(b)
> 
> The term "Buyer's Damages" means all Damages sustained, incurred or suffered
> by the Buyer, its officers, directors, Affiliates or employees after the
> Closing resulting from or arising in connection with (i) any misrepresentation
> by the Seller contained in or made pursuant to this Agreement in any
> certificate, instrument or agreement delivered to the Buyer as part of the
> Closing under this Agreement for which a claim is made in writing by the Buyer
> prior to December 2, 2000; or (ii) any breach of warranty or any default in
> the performance of any covenant or obligation of the Seller under this
> Agreement."
> 
>      3.      Amendment to Section 13.2 - Survival of Representation and
> Warranties; and Covenants. Section 13.2 is hereby amended by deleting the
> phrase "nine (9) months following the Closing Date" in the first sentence and
> substituting in its place "time expiring on December 1, 2000."
> 
>       4.     Effectiveness. This Amendment shall be effective when executed by
> Buyer and Harris.
> 
>      5.     Counterparts. This Amendment may be executed in two or more
> counterparts (including by means of telecopied signature pages), all of which
> shall be considered one and the same agreement.
> 
>      6.     No Other Amendment. Except as expressly set forth in this
> Amendment, no other amendment or modifications is made to any other provisions
> of the Asset Sale Agreement, and the Asset Sale Agreement shall remain in full
> force and effect, as amended hereby, and so amended, Buyer and Harris hereby
> reaffirm all of their respective rights and obligations thereunder.
> 
>      IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
> as of the date first written above.
> 
> 
> 
>   BUYER:
> TELTRONICS, INC.
> 
> By:            Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:      Ewen Cameron
> Title:          President and CEO
> 
> HARRIS:
> HARRIS CORPORATION
> 
> By:            /S/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:      Daniel R. Pearson
> Title:          President - Network Support Division